DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 3/21/2022. As per the amendments therein, claims 1, 6, 8, 10, 49, 66, and 87 have been amended, claims 88-89 has been added, and claim 7 has been cancelled. Thus, claims 1-2, 5-6, 8-12, 15-18, 20, 22, 28-32, 35-37, 41-66, 68-70, and 86-89 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 is objected to because of the following informalities:
Claim 1 line 7 recites the language “a first flow velocity to within an ambient breathing proximity.” Examiner suggests changing to read --a first flow velocity within an ambient breathing proximity-- in order to correct a grammatical issue. 
Claim 10 line 1 recites the language “The apparatus of claim 1 second air outlet comprises.” Examiner suggests changing to read --The apparatus of claim 1 wherein the second air outlet comprises-- in order to correct a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-11, 18, 28, 31, 36, 47, 55, 64, 66-68, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser et al. (US Pub. 2017/0113075) in view of Miller et al. (US Pub. 2015/0101600).
Regarding claim 1, Reiser discloses a personal portable respiratory apparatus to provide cleaned air to a user (supply device 1 in Fig. 1), the apparatus comprising: a flow generator (blower unit 6 in Fig. 1), configured to generate a filtered or conditioned flow of air (see Fig. 6 where blower unit 6 has filter unit 33 for generated filtered air; see also [0010] and [0041]); and a personal spatial respiratory interface coupled to the flow generator (supply part 9 in Figs. 1-5, coupled to blower unit 6 by supply hose 7), the personal spatial respiratory interface comprising at least a first air outlet (outflow opening 17 in Fig. 3; see also [0037]) and a second air outlet (outflow openings 14, 15, 18, and 19 in Fig. 3; see also [0037]), wherein the first air outlet is configured to direct the flow of air at a first velocity to within an ambient breathing proximity of a user (see [0037] where outflow opening 17 directs a supply of breathing air to breathing air stream 3 as seen in Fig. 1) and the second air outlet is configured to produce an air shield that has a second flow velocity to separate the directed flow of air in the ambient breathing proximity of the user from uncleaned environmental air (see [0037] where outflow openings 14, 15, 18, 19 form a shielding air stream 4, 5 as seen in Fig. 1), wherein the first flow velocity is lower than the second flow velocity (see bottom of [0037] where the flow rate of the air supply stream is about .25 m/s and the flow rate of the shield is .5-1.0 m/s); one or more sensors configured to detect ambient wind conditions external to the personal spatial respiratory interface (see [0054]); and a controller configured to adjust operation of the apparatus based on a signal from the one or more sensors indicating the detected ambient wind conditions (see [0054]).
Reiser does not disclose the one or more sensors configured to detect orientation of the personal spatial respiratory interface, nor the adjustment of operation being based on a signal from the one or more sensor indicating the detected orientation of the person spatial respiratory interface. 
However, Miller teaches a device that delivers air to a patient, where a sensor is configured to detect orientation of a personal respiratory interface (see [0025] where accelerometer sensors can detect orientation, as seen in Fig. 1 sensors 300/600/700 where they are placed on the patient interface adjacent the patient and thus sense data regarding the orientation of the patient interface) and the detected orientation is used as a variable to influence the outputted gas flow (see [0025] where parameters of the flow generator are changed based on detected orientation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal spatial respiratory interface of Reiser to include a accelerometer position sensor as taught by Miller, as it would provide additional data regarding the state of the device so that the parameters of the flow generator can be better configured to respond to changes in orientation of the device and the user, which allows for the outputted flow to maintain an effective position on the user’s face. It is noted that Reiser does mention the advantage of adjusting the position of the outflow opening for different conditions/ users (see [0012]).
Regarding claim 2, the modified Reiser device has an air inlet to the flow generator comprises a filter, the filter being configured to remove particles from air drawn in through the air inlet (Reiser; filter unit 33 in Fig. 6).
Regarding claim 5, the modified Reiser device has wherein the filter comprises any one or more of a HEPA filter (Reiser; see [0041]).
Regarding claim 6, the modified Reiser device has wherein the second air outlet comprises a dispersed set of air outlets (Reiser; see [0031] where outflow openings 14, 15, 18, 19 which form air shield 4, 5 in Fig. 1).
Regarding claim 10, the modified Reiser device has the second air outlet comprises a set of air outlets to produce one or more air curtains to separate the ambient breathing proximity of the user from uncleaned environmental air (Reiser; see [0031] and [0037] where the air shield is formed of air stream 4, 5 due to outflow openings 14, 15, 18, and 19 as seen in Fig. 1 and 3).
Regarding claim 11, the modified Reiser device has wherein personal spatial respiratory interface comprises a fashion accessory (Reiser; see [0050] and Figs. 14-16).
Regarding claim 18, the modified Reiser device has wherein the fashion accessory comprises a hat (Reiser; see [0052] where the device can be on a hood or other headgear, and it would be simple matter of design choice for one of ordinary skill in the art to choose a hat).
Regarding claim 28, the modified Reiser device has wherein the apparatus is wearable (Reiser; see [0050[ and [0052] and Fig. 1 where the device can be worn).
Regarding claim 31, the modified Reiser device has wherein cleaned air is provided to a user without facial contact (Reiser; see Fig. 1 where the air curtain 4, 5 is provided to the user without any apparatus directly touching the face).
Regarding claim 36, the modified Reiser device has wherein the flow generator is configured for battery operation and the flow generator further comprises a battery power source (Reiser; see [0042]).
Regarding claim 47, the modified Reiser device has a controller configured to set operation of one or more pollution filters of the apparatus (Reiser; see [0042] where the speed of the blower that passes through the filter can be controlled, which thus controls the amount of air passed through the filter 33 in Fig. 6 which stops pollutants, and thus sets its operation).
Regarding claim 55, the modified Reiser device has a controller configured to control operation of the flow generator (Reiser; see [0042] and [0054] where control circuit board 38 controls the supply of air).
Regarding claim 64, the modified Reiser device has the wind conditions comprise wind direction and wind speed (Reiser; see [0054] where the sensors detect wind conditions, and wind is understood to be a vector value that has both magnitude and direction).
Regarding claim 66, the modified Reiser device has wherein the controller of the apparatus is configured to control a change in operation of the flow generator based on the detected wind orientation (Reiser; see [0054]) and orientation of the personal spatial respiratory interface (Miller; see [0025] where the detected orientation changes to flow parameters, and thus the microcontroller in [0042] of Reiser which controls the fan will be controlled by the orientation signal).
Regarding claim 68, the modified Reiser device has wherein a processor of the controller is configured to determine an optimal air flow velocity as a function of detected oncoming wind (Reiser; see [0054] where receiving values from the ambient wind sensor regarding the wind conditions allows for changing of the air flow, and where it is understood that the values of air flow that the system is changed to represent an optimal air flow).
Regarding claim 88, the modified Reiser device has wherein the personal spatial respiratory interface further comprises a physical barrier disposed between the first outlet and the second outlet to stop entrainment of the directed flow of air from the first air outlet into the air shield produced by the second air outlet (Reiser; see Fig 3 where the outflow opening 17 is physically separated from outflow openings 14, 15, 18, and 19 by portions of the tubing of supply part 8, such as raises portion 21, created gaps between the breathing air stream 3 and shields 4, 5 as seen in Fig. 1). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 above, and further in view of Sipilä et al. (US Pub. 2013/0316635).
Regarding claim 8, the modified Reiser device has a further set of air outlets.
The modified Reiser device does not have where the further set of air outlets comprise a laminarizing nozzle.
However, Sipilä teaches a device for creating an air curtain where the outlet port that forms the air curtain has a honeycomb shaped structure which laminarizes the air curtain and suppressing instabilities of the flow downstream of the honeycomb structure (see [0008] lines 1-10; see also honeycomb structure 105 in Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlets of the tubing of the modified Reiser device to include a honeycomb structure as taught by Sipilä as it would create a laminar flow of air with reduced instabilities, which would make air blown onto the face of a user less harsh.
Regarding claim 9, the modified Reiser device has wherein the laminarizing nozzle comprises a honey comb structure (Sipilä; see honeycomb structure 105 in Fig. 2 and [0008] lines 1-10).
Claims 12, 16-17, 22, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 and 11 above, respectively, and further in view of Pizzini (US Pub. 2014/0193764).
Regarding claim 12, the modified Reiser device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Reiser; see [0052] and Figs. 14-16).
The modified Reiser device does not disclose the fashion accessory being a scarf, shirt, or shirt collar. 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a scarf or shirt (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be a shirt or scarf as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 16, the modified Reiser device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Reiser; see Figs. 14-16).
The modified Reiser device does not explicitly disclose the fashion accessory being a necklace (although examiner notes that Reiser discloses the device can be worn about the neck of a user in Fig. 1). 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a pendant in a necklace (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be a necklace as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 17, the modified Reiser device has wherein the necklace comprises a plurality of outlets along a length of the necklace to direct the flow of air (Pizzini; necklace and pendant as seen in [0069] lines 1-15, where the tubing of Reiser is now formed as a necklace in the combination, as has a plurality of outlets as disclosed by Reiser in Fig. 3 and seen at 14, 15, 17, 18, 19).
Regarding claim 22, the modified Reiser device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Reiser; see Figs. 14-16).
The modified Reiser device does not disclose the fashion accessory being a hydration backpack, a nose clip, a mouth guard, a sport band, or a sliding mask. 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a wrist band or head band (which is what sports bands are) or a mask (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be a wrist band, head band, or mask as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 30, the modified Reiser device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Reiser; see Figs. 14-16).
The modified Reiser device does not disclose the fashion accessory being a wristband and/or glove. 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a wrist band or glove (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be a wrist band or glove as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 32, the modified Reiser device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Reiser; see Figs. 14-16).
The modified Reiser device does not explicitly disclose the fashion accessory attaching to the user without contacting the head (examiner notes that Fig. 1 of Reiser includes the device bearing worn about the neck of a user, which likely does not directly contact the head). 
However, Pizzini teaches a portable aromatherapy device that can be used in respiratory therapy, where the device can be located in a variety of different clothing and accessories, including a pendant in a necklace (see [0069] lines 1-15) in order to be placed in the article of clothing that the user prefers (see [0069] lines 12-15) and to be placed wherever scents are needed (see [0071] lines 1-10). Having the device be a necklace would keep the device from having direct contact with the user’s head.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be a necklace as taught by Pizzini, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Claims 15, 51, 53, 56, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claims 1 and 11 above, respectively, and further in view of Wei et al. (US Pub. 2005/0284470).
Regarding claim 15, the modified Reiser device has a personal respiratory apparatus that can comprise of a fashion accessory or clothing (Reiser; see Figs. 14-16).
The modified Reiser device does not disclose the fashion accessory being eyeglasses, a visor, or goggles. 
However, Wei teaches a device for delivering a controlled and filtered air to a patient, where the worn air delivery mechanism can be a pair of eyeglasses (see [0036] lines 1-11, where eyeglasses are known to those skilled in the art).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be eyeglasses as taught by Wei, as it would be a simple substitution of one well-known fashion accessory for another, to yield the predictable result of affixing the respiratory device to a user.
Regarding claim 51, the modified Reiser device has a controller coupled with one or more user sensors (Reiser; [0054]), the controller configured to set an operation of the apparatus based on a signal from the one or more sensors (Reiser; see [0054]).
The modified Reiser device does not have the one or more sensor detecting physiological parameters of the user. 
However, Wei teaches a device for delivering a controlled and filtered air to a patient, where the device can include a number of different physiological sensors (see [0034] lines 1-6) that send data to a computer by a digital serial interface (see [0035] lines 6-11), and whereby the physiological sensors are used to control the delivery of a pharmaceutical agent from the device (see [0054] lines 12-20, for delivery of an “on-demand mode” that conforms to a user’s health condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Reiser device to include a flow velocity sensor that controls the dispensation of a pharmaceutical agent and sends it to a computer as taught by Wei, as it would allow for the device to be used in on “on-demand mode” correlating to the current health condition of the user (Wei; [0054] lines 12-20).
Regarding claim 53, the modified Reiser device has wherein the physiological data includes any one or more of breath rate data (Wei; [0034] lines 1-6 and [0054] lines 12-20, where the device can be controlled due to a user’s breathing pattern) and the one or more user sensors comprises any one or more of a flow sensor (Wei; [0034] lines 1-6).
Regarding claim 56, the modified Reiser device has a microprocessor (Reiser; [0042] where the control circuit board 38 acts as a microprocessor to receive and parse data for controlling the device).
The modified Reiser device does not have a communications interface to send and receive data with an external programmable mobile processing device.
However, Wei teaches a device for delivering a controlled and filtered air to a patient, where the device links to a personal computer with a digital serial interface to transfer data so that it can be analyzed (see [0035] lines 1-11 and [0056] lines 1-10, where a computer is a mobile device as it can be moved).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Reiser device to have a digital serial interface connected to a computer as taught by Wei, as it would give the device means for storing data to be analyzed by a physician in order to further customize treatment (Wei; see [0035] lines 9-11).
Regarding claim 61, the modified Reiser device has a respiratory device with a controller (Reiser; see [0042]).
The modified Reiser device does not have at least one heating or cooling element, wherein a controller of the apparatus in configured to change a temperature of the directed flow of air by setting operation of the at least one heating or cooling element.
However, Wei teaches a device for delivering a controlled and filtered air to a patient where a heating element in incorporated in the device in order to activate the chemical agent being used ([0052] lines 3-8), and where a microcontroller controls the heating level ([0052] lines 3-8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Reiser device to include a controlled heating element as taught by Wei, as it would allow for the use of pharmaceutical agents that need to be/ work better when heat is applied.
Claims 20, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 and 47 above, respectively, and further in view of Manne (US Pub. 2003/0188743).
Regarding claim 20, the modified Reiser device has wherein the personal spatial respiratory interface is on the user’s head (Reiser; see Fig. 1 where the supply device 1 is worn on the head).
The modified Reiser device lacks a detailed description of the personal spatial respiratory interface comprising a headset. 
However, Manne teaches a similar personal spatial respiratory interface device where the device is a headset member (see Figs. 1-2 and 6 where the device is worn around the top of the head and about the ear, forming a headset).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the type of fashion accessory used by the modified Reiser device to be a headset as taught by Manne, as it would be a simple substitution of one fashion accessory for another, with the added benefit of conforming to a user’s preference. 
Regarding claim 48, the modified Reiser device has a controller set the operate the device based on sensed values (Reiser; see [0042] and [0054]), and a filter that can be controlled by altering air flow through it (Reiser; see [0042]).
The modified Reiser device lacks a detailed description of one or more air quality sensors coupled with the controller, the controller configured to set operation of the one or more pollution filters in response to a signal from the one or more air quality sensors.
However, Manne teaches a similar device where one or more air quality sensors coupled with the controller (detector 28 in Fig. 3, which senses chemicals in the air and communicates with a controller; see [0045] and [0046]), the controller configured to set operation of the one or more pollution filters in response to a signal from the one or more air quality sensors (see detector 28 in Fig. 3; see also [0045] lines 1-10 and [0046] lines 1-10 where the detector senses the air quality by detecting chemicals, and that in turn controls the fan which controls the amount of air passing through the filter).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the filter system of the modified Reiser device to be controlled by pollution sensors in communication with the controller as taught by Manne, as it allows adjustment of the system based on detected pollutants, thus adjusting the shield to decrease unwanted particles (Manne; [0046]).
Regarding claim 50, the modified Reiser device as modified in claim 48 has wherein the controller includes a communications interface (Reiser; operating elements 36 and display elements 37 in [0042] and Fig. 6), and wherein the controller is configured to request and receive external weather or pollution data and set operation of the one or more pollution filters based on the received external weather or pollution data (Manne; see [0046] lines 1-10 where pollution data from detector 28 drives the operation of the fan, and thus the amount of air passing through the pollution filter 26 of Fig. 3).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 above, and further in view of Cota et al. (US Pub. 2013/0306060).
Regarding claim 29, the modified Reiser device has a personal spatial respiratory interface with a flexible tube (Reiser; supply hose 7 in Fig. 1).
The modified Reiser device does not explicitly have that the tube is a position-able goose neck tube.
However, Cota teaches tubing for the delivery of nebulized medicines wherein the tubing can be gooseneck tubing (see [0010] lines 4-7 and [0042] lines 1-11), so that the delivery tube can maintain its position without support from the user, while still being easy to position (see [0042] lines 1-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of the modified Reiser device to be position-able gooseneck tubing as taught by Cota, as it would provide tubing that can maintain its position without user support, and still have its position changed when needed (Cota; [0042] lines 1-11).
Claims 35, 37, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 above, and further in view of Kenyon et al. (US Pub. 2009/0194101).
Regarding claim 35, the modified Reiser device has a flow generator (Reiser; blower unit 6 in Fig. 1).
The modified Reiser device does not explicitly have the flow generator comprising a motor and an impeller.
However, Kenyon teaches a blower unit for a respiratory apparatus where the blower includes a motor and a first and second impeller, in order to create a flow path that eliminates dead space and thus reduces the overall size of the blower assembly to reduce turbulence and noise (see [0051] lines 1-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Reiser device to have a motor and two impellers as taught by Kenyon, as it would reduce the size of the blower assembly, and thus reduce turbulence and noise (Kenyon; [0051] lines 1-14).
Regarding claim 37, the modified Reiser device has a flow generator.
The modified Reiser device does not explicitly have the flow generator comprising a multi-stage blower.
However, Kenyon teaches a blower unit for a respiratory apparatus where the blower includes a motor and a first and second impeller, in order to create a flow path that eliminates dead space and thus reduces the overall size of the blower assembly to reduce turbulence and noise (see [0051] lines 1-14), whereby a first impeller is a first stage of the blower assembly, and a second impeller is a second stage of the blower assembly.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Reiser device to have a motor and two impellers as taught by Kenyon, as it would reduce the size of the blower assembly, and thus reduce turbulence and noise (Kenyon; [0051] lines 1-14).
Regarding claim 69, the modified Reiser device has a flow generator.
The modified Reiser device does not have the flow generator having a width less than 10mm. 
However, Kenyon teaches a blower unit for a respiratory apparatus where the blower includes a motor and a first and second impeller, in order to create a flow path that eliminates dead space and thus reduces the overall size of the blower assembly to reduce turbulence and noise (see [0051] lines 1-14). Kenyon also teaches known problems that arise from bulkier respiratory units (see all of [0007] and [0008] where larger size of the apparatus makes it uncomfortable and inconvenient to use and move).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow generator of the modified Reiser device to have a motor and two impellers as taught by Kenyon, as it would reduce the size of the blower assembly, and thus alleviate the known problems that arise from bulkier flow devices such as difficulty getting comfortable and difficulty moving the device (Kenyon; all of [0007] and [0008]). Further, it would be obvious for one of ordinary skill in the art to minimize the device as much as possible to alleviate said known problems, and as such it would be obvious for one of ordinary skill in the art to try different size flow generators with the goal of minimizing size, and thus arrive at a width less than 10mm. 
Claims 41-42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 above, and further in view of Martin (US Pat. 5,610,674).
Regarding claim 41, the modified Reiser device has a controller (Reiser; [0042]).
The modified Reiser device does not have wherein the controller is configured to selectively activate release of an aromatic from an aromatic dispenser into the directed flow of air in response to an entertainment triggering signal.
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) that can release different aromatics (see Col. 6 lines 1-5) from disposable fragrance dispensers (see Col. 5 lines 27-30) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling of the breathed in respiratory air stream of the modified Reiser device to be controlled by an entertainment system and entertainment triggering signal and to include multiple different aromatics contained in disposable fragrance dispensers as taught by Martin, as it would allow for the delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20), and allow for easy replacement of depleted fragrances.
Regarding claim 42, the modified Reiser device has a communications interface for receiving the entertainment triggering signal (Martin; fragrance dispenser control line 162 in Figs. 13-15, see also Col. 7 lines 9-15).
Regarding claim 45, the modified Reiser device has wherein the apparatus is configured to release different aromatics in response to different entertainment triggering signals (Martin; see Col. 6 lines 1-5 and Col. 7 lines 9-29).
Regarding claim 46, the modified Reiser device has wherein the aromatic comprises smell and/or taste particles (Martin; see Col. 7 lines 9-29 where a fragrance must have smell particles).
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. in view of Martin as applied to claim 42 above, and further in view of Ford Morie et al. (US Pat. 7,484,716).
Regarding claim 43, the modified Reiser device has a communications interface that receives an entertainment triggering signal from an entertainment console (Martin; see fragrance dispenser control line 162 in Figs. 13-15 and Col. 7 lines 9-15).
The modified Reiser device does not have where the communications interface wirelessly receives the entertainment triggering signal from the entertainment console. 
However, Ford Morie teaches a respiratory device for delivering scents where the signals that the device receives to control the output of fragrance are wireless signals (see Col. 2 lines 60-67 and Col. 5 lines 7-13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery of the entertainment triggering signal of the modified Reiser device to be wireless as taught by Ford Morie as it would be a simple substitution of one means for delivering a control signal for another, to yield to predictable result of still delivering the entertainment triggering signal.
Regarding claim 44, the modified Reiser device has wherein the aromatic dispenser is adapted to receive replaceable aromatic cartridges containing aromatics (Martin; see Col. 5 lines 27-30).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 47 above, and further in view of Kolich (US Pat. 8,448,739).
Regarding claim 49, the modified Reiser device has wherein the controller is configured to set operation of the one or more pollution filters of the apparatus based upon detection of an orientation (Miller; where an orientation sensor 300/600/700 in Fig. 1 detects the location of patient interface as it is attached to the patient interface, to control the flow parameters outputted by the device (see [0025] of Miller), which would control the fan of Reiser to output more air, and thus increase operation of the filter by passing more air through the filter (see Reiser [0042])).
The modified Reiser device lacks a detailed description of has wherein the controller is configured with a location sensor to detect a geographic location of the apparatus and set operation of the one or more pollution filters of the apparatus based upon detection of the geographic location.
However, Kolich teaches a device for controlling outputted air to be delivered to a user, where a controller is configured with a location sensor to detect a geographic location of the apparatus and set operation of an outputted scent of the apparatus based upon detection of the geographic location (see Col. 3 lines 3-18 where a controller reacts to foul odors detected based on a detected geographic location in order to adjust the outputted air to compensate for the foul odor, the scent being outputted acting as a filter to combat the foul odor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the filter and blower unit of the modified Reiser device to be controlled by a geographic location sensor as taught by Kolich, as it allows for the outputted air shield and the filter system to compensate for known areas that have high concentrations of foul odors (Kolich; see Col. 3 lines 3-18).
Claims 52, 54, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. in view of Wei et al. as applied to claims 51 and 61 above, respectively, and further in view of Martin.
Regarding claim 52, the modified Reiser device has a device that delivers a breathing air stream through a controller based on detected physiological data (Wei; see [0054] lines 12-20).
The modified Manne device does not have where the operation of an aromatic dispenser is in response to a generated entertainment triggering signal.
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing air stream of the modified Reiser device to release aromatics in response to an entertainment triggering signal as taught by Martin, as it would allow for the delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20).
Regarding claim 54, the modified Reiser device has wherein the controller includes a communications interface to communicate the physiological data to an entertainment console (Wei; see [0035] lines 6-11 where a digital serial interface sends physiological data to a computer, which is a type of entertainment console).
Regarding claim 62, the modified Reiser device has wherein the controller changes the temperature based on programmed settings (Wei; see [0052] lines 3-8).
The modified Reiser device does not have wherein the change in temperature is in response to an entertainment signal.
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the heating element of the modified Reiser device to be controlled by an entertainment triggering signal as taught by Martin, as it would allow for the heating and subsequent delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20).
Regarding claim 63, the modified Reiser device has wherein the controller receives the entertainment single from an external entertainment console (Martin; see Col. 7 lines 9-29).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. as applied to claim 1 above, and further in view of Lee et al. (US Pat. 5,724,256).
Regarding claim 57, the modified Reiser device has a controller that controls the directed flow of air (Reiser; [0042]).
The modified Reiser device does not explicitly have a droplet generator that is controlled by the controller to inject droplets into the directed flow of air. 
However, Lee teaches a computer controlled respiratory device for delivering an aromatic where the quantity of delivering fragrance is controlled by a computer and subsequently delivered in droplet form as needed (see Col. 2 lines 1-5 and lines 32-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing air stream of the modified Reiser device to be a fragranced dispenser controlled by a computer-controlled droplet generator as taught by Lee, as it would provide aromatics with the benefit of being precisely computer controlled to ensure that only the desired quantity of aromatic is delivered (Lee; Col. 2 lines 1-5).
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. in view of Lee et al. as applied to claim 57 above, and further in view of Martin.
Regarding claim 58, the modified Reiser device has a controller that injects droplets (Lee; see Col. 2 lines 1-5 and lines 32-35).
The modified Reiser device does not have the injection of droplets in response to an entertainment signal. 
However, Martin teaches a respiratory device for delivering a fragrance to a user, where the delivery of a fragrance is controlled by a controller which receives input signals from an entertainment device (see Col. 7 lines 9-29) in order to create the illusion that the user is part of the media environment they are experiencing (see Col. 1 lines 1-20).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the dispensation of aromatics of the modified Reiser device to be controlled by an entertainment triggering signal as taught by Martin, as it would allow for the delivery of different fragrances to coincide with the consumed media in order to enhance the feeling of the user being immersed in the media environment (Martin; Col. 1 lines 10-20).
Regarding claim 59, the modified Reiser device has wherein the controller receives the entertainment signal from an external entertainment console (Martin; see Col. 7 lines 9-29).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller et al. in view of Lee et al. in view of Martin as applied to claim 59 above, and further in view of Choi (US Pat. 6,371,451).
Regarding claim 60, the modified Reiser device has droplets injected into a flow of air (Lee; see Col. 2 lines 1-5 and lines 32-35).
The modified Reiser device does not explicitly have that the droplets are liquid water.
However, Choi teaches a device for infusing scent particles and delivering them to a subject, where the scent particles are liquid water as it is innoxious and inodorous (see Col. 5 lines 65-67 and Col. 6 lines 1-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the droplets of the modified Reiser device to be water droplets as taught by Choi, as water is a known liquid that can entrain scent particles, with the advantage of water being innoxious and inodorous so as to not interfere with the scent (Choi; Col. 5 lines 65-67).
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller as applied to claim 1 above, and further in view of Truschel et al. (US Pub. 2016/0325068).
Regarding claim 65, the modified Reiser device has wherein one or more of the sensors detects wind direction and wind speed (Reiser; see [0054]) and an accelerometer to detect personal spatial respiratory interface orientation (Miller; where an orientation sensor 300/600/700 in Fig. 1 detects the location of patient interface as it is attached to the patient interface, to control the flow parameters outputted by the device (see [0025] of Miller)).
The modified Reiser device lacks a detailed description of the wind direction and wind speed sensor being an anemometer.
However, Truschel teaches a similar device for measuring and controlling gas flow where sensors for detecting wind speed and direction include an anemometer (see [0042] where the sensor can be a mass flow anemometer, where anemometers measure speed and direction of flowing gases).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambient wind sensor of the modified Reiser device to be an anemometer as taught by Truschel, as it would be a simple substitution of one type of wind speed/ direction sensor for another wind speed/ direction sensor, to yield the predictable result to still being able to detect wind speed and direction.
Claims 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Reiser in view of Miller as applied to claim 1 above, and further in view of Bangera et al. (US Pub. 2013/0296812).
Regarding claim 86, the modified Reiser device has everything as claimed, including an adjustment of operation comprises a change in flow direction (Reiser; see [0012] where the position of the outflow opening can be adjusted in a way such that the direction of flow is changed). 
The modified Reiser device does not have a detailed description of the adjustment of operation that comprises a change in flow direction being done by the controller and based on signals from sensors that indicate the detected orientation of the personal spatial respiratory device. 
However, Bangera teaches a similar device for controlling and spraying a fluid onto a user, where a target sensor is used to detect a particular target region of the patient, and instruct a spray nozzle of a spray mechanism to adjust the orientation of the nozzle so that the fluid continues to be sprayed at the target region to adjust for motion of either the nozzle or the target region (see [0038] through [0041] and Figs. 2-3, where [0038] lines 10-19 mentions that the spray mechanism can adjust based on sensed position signals, [0039] lines 1-5 mentions that the target sensor detects certain features or markings on the patient, [0040] lines 1-7 mentions that the target sensor can be a motion sensor that detects motion of the target region of the patient, and [0041] lines 1-10 where the spray mechanism is controlled by a controller to adjust its position based on the sensed signals in order to accurately hit the target region).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the outflow openings of the modified Reiser device to be controlled by a controller influenced by the sensors as taught by Bangera, as it would provide automatically controlled means for adjusting the outflow openings of Reiser, in order for the released air to be accurately aimed at the correct spot across a user’s face.
Regarding claim 87, the modified Reiser device has the one or more sensors are located on or proximal to the personal spatial respiratory device (Reiser; see [0054] where the device can include sensors as part of the supply device, and thus are at least proximal to the supply device).
Claims 70 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Pat. 5,610,674) in view of Bangera and Hess.
Regarding claim 70, Martin discloses a personal entertainment respiratory apparatus to provide air containing sensory particles to a user (see precision fragrance dispenser 30 in Fig. 1), the apparatus comprising: a flow generator (electronic manifold card 80 in Fig. 4; see also Col. 4 lines 32-37), the flow generator configured to generate a flow of air (through electronic manifold card 80 in Fig. 4, which controls the dispensation of gas and thus the flow); a personal spatial respiratory interface coupled to the flow generator (see fragrance dispenser portion 37 and head support member 38 in Fig. 1), the personal spatial respiratory interface comprising an outlet for the flow generator (fragrance dispenser portion 37 in Fig. 1), and at least one adjustable air nozzle (see the tip portion of fragrance dispenser portion 37 in Fig. 1, where the tip is an air nozzle that dispenses air, and it able to be adjusted manually by the user) the personal spatial respiratory interface configured to direct the flow of air within an ambient breathing proximity of a user (fragrance dispenser portion 37 in Fig. 1 directs a flow of air laden with fragrance to a user); a controller (video game system 161 in Figs. 13-15; see also Col. 7 lines 9-29); and a sensory particle dispenser (fragrance dispenser array 92 in Fig. 4), wherein the controller is configured to selectively activate release of a sensory particle from the sensory particle dispenser into the directed flow of air in response to an entertainment triggering signal (see Col. 7 lines 9-29 where the video game system 161 in Figs. 13-15 controls the dispensation of fragrance due to some entertainment triggering signal from the TV).
	Martin does not have a detailed explanation where a controller adjusts at least one of a position or an angle of the at least one adjustable air nozzle of the person spatial respiratory interface, and wherein the adjustment to the position or angle of the at least one adjustable air nozzle is selected to simulate at least one of a position or directional of airflow within a virtual entertainment environment associated with the entertainment triggering signal. It is understood that Martin discloses the entertainment triggering signal (see Col. 7 lines 9-29 where the video game system 161 in Figs. 13-15 controls the dispensation of fragrance due to some entertainment triggering signal from the TV), and provides a simulation of at least one aspect of entertainment (via particles dispensed by fragrance dispenser array 92 in Fig. 4).
	However, Bangera teaches a similar device for controlling and spraying a fluid onto a user, where a target sensor is used to detect a particular target region of the patient, and instruct a spray nozzle of a spray mechanism to adjust the orientation of the nozzle so that the fluid continues to be sprayed at the target region to adjust for motion of either the nozzle or the target region (see [0038] through [0041] and Figs. 2-3, where [0038] lines 10-19 mentions that the spray mechanism can adjust based on sensed position signals, [0039] lines 1-5 mentions that the target sensor detects certain features or markings on the patient, [0040] lines 1-7 mentions that the target sensor can be a motion sensor that detects motion of the target region of the patient, and [0041] lines 1-10 where the spray mechanism is controlled by a controller to adjust its position based on the sensed signals in order to accurately hit the target region).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray nozzle of Martin to have an adjustment means controlled by a controller and motion sensor as taught by Bangera as it would compensate for motion of the device and the patient in order to maintain fluid flow that accurately hits the desired region of the patient. It is understood that the automatic moving of the outlet nozzle of Martin to maintain the proper orientation would enhance the simulation associated with the position within a virtual entertainment environment, and the entertainment triggering signal by ensuring that the sensory particles are released in the proper location so that the user can more easily inhale them.
	The modified Martin device lacks a detailed description of the adjustment of the air nozzle being selected to stimulate a position or direction of airflow within a virtual entertainment environment associated with the entertainment triggering signal. 
However, Hess teaches a similar device for the controlled delivery of a fragrance, where sensors are included which detect properties of the ambient air, such as direction, flow rate, and vectors (see Col. 7 lines 6-15), and has a control system which uses the sensed ambient wind signals to control the emission of fragrance (Col. 7 lines 6-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fragrance dispersion response to an entertainment signal (Martin; Col. 7 lines 9-29) of the modified Martin device to include a response due to wind conditions as taught by Hess, as it would provide additional control over the emission of air in response to an additional signal output. In the modified Martin device, the triggering signal of Martin (Martin; Col. 7 lines 9-29) responds to a plurality of cues received by a game system, and those cues can include a direction of airflow as taught by Hess, which would be part of the sensed cues from the virtual triggering signal in the modified Martin device. 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Bangera and Hess as applied to claim 70 above, and further in view of Reiser.
Regarding claim 89, the modified Martin device has an air nozzle (Martin; see the tip portion of fragrance dispenser portion 37 in Fig. 1, where the tip is an air nozzle that dispenses air, and it able to be adjusted manually by the user), and a controller for controlling the air nozzle flow (Martin; video game system 161 in Figs. 13-15; see also Col. 7 lines 9-29) to simulate the direction of airflow within the virtual entertainment environment (the triggering signal of Martin (Col. 7 lines 9-29) responds to a plurality of cues received by a game system, and those cues can include a direction of airflow as taught by Hess, which would be part of the sensed cues from the virtual triggering signal in the modified Martin device).
The modified Martin device lacks a detailed description of the at least one adjustable air nozzle comprising a plurality of air nozzles and the controller is further configured to control the plurality of air adjustable nozzles to selectively emit flow from a combination of the plurality of air nozzles to simulate the direction of airflow within the virtual entertainment environment. 
However, Reiser teaches a similar system for delivering air to a user, where a plurality of adjustable air outlets are used (see Figs. 1 and 3 where outlets 14, 15, 17, 18, and 19 release an air flow, and whose positions are adjustable to allow adaptation to different conditions and users; see [0012]), and the outflow of air from the adjustable outlets is controlled by a controlled to selectively adjust the flow (see [0037] and [0042] where the control system adjusts the velocity outputted by the outflow openings), and the control of the outputted air can be based on wind conditions (see [0042] and [0054] where wind conditions, wind being a vector with magnitude and direction, is used to control the outputted air based on the sensed direction of airflow in the surrounding environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of the modified Martin device to be a plurality of nozzles whose flow can be selectively adjusted based on sensed directional values as taught by Reiser, as it would provide additional air flow outputs so that breathing air and an air shield can simultaneously be used (Reiser; see [0037]), as well as the system being able to adapt to a sensed direction of the air. It is understood that the modified Martin device relies on inputs from a virtual environment, and one of the virtual cues that Martin responds to in its game system is a wind direction, as taught by both Hess and Reiser.
Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current rejection of record. Specially, the newly applied primary Reiser reference has been added which discloses an air shield system with multiple outlets, different velocities for the outlets, and wind detection. 
Applicant argues on pages 14-16 of the arguments that the combination of Martin and Bangera and Hess would not simulate a position or direction of airflow within a virtual entertainment environment associated with the entertainment triggering signal. Applicant holds that the Hess device deals with a physical reality and not a virtual reality, and Martin only contemplates fragrance emission in response to the virtual reality, not an adjustment of the nozzle to simulate a position or direction of airflow within a virtual entertainment environment. Applicant also argues against the interpretation of the term “simulate” as not being consistent with its understood definition, and still not meeting the limitations of claim 70 as the modified Martin device does not make any nozzle adjustments to simulate an airflow. First, while it is understood that Hess does deal with a physical reality, the device of Martin relies on cues from a virtual environment in order to control its fragrance dispersion. Martin discloses that the fragrance is used “so that the viewer can realistically experience the full effect or illusion of being part of or physically responding to the environment depicted by the video image” (see Col. 1 lines 14-16) and that the cues are coming from the TV as a means of communicating the virtual environment to the user through the controlled dispersion of fragrance (see Col. 7 lines 9-29). The teaching from Hess is a variety of environment signals that are known to be used to control air flow in similar devices. As the Martin device responds to a virtual reality environment, and it is understood that “being part of … the environment” as desired by Martin requires responding the cues regarding the virtual environment. Hence, Hess is relied upon to show that environmental cues, whether physical or virtual, can be based on direction and air flow. The adjustment of the nozzle is a teaching from the applied Bangera reference, with a motivation for accurate dispersal of the fragrance of Martin (where Martin desired an accurate dispersal of fragrance, as seen in Col. 7 lines 49-62). Hence, in light of the teachings of Bangera, the modified Martin device includes nozzle adjustment as part of its fragrance dispersal adjustment in response to the virtual cues. As for the term “simulate,” the examiner holds that the term is still rather broad in light of the supplied definition in the arguments (namely “to give or assume the appearance or effect of” and “to assume or have the appearance or characteristics of”). As clearly seen in Martin, the device is intended to simulate the virtual environment that the user is being immersed in (“so that the viewer can realistically experience the full effect or illusion of being part of or physically responding to the environment depicted by the video image” (see Col. 1 lines 14-16)). To that effect, the fragrance is used to simulate the conditions of the environment, the fragrance being a characteristic of the virtual environment. In light of the modification from Bangera and Hess, the adjustment of the fragrance includes a nozzle adjustment based on sensed signals about the virtual environment, such as direction and flow of the virtual wind. Thus, in the modified Martin device, the sensed “cues” are responsive to position/ direction of airflow for the express purpose of simulating the environment to the user by the controlled dispersal of fragrance. 
For the reasons above, the rejections hold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785